Citation Nr: 1224773	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a service connection for a respiratory disorder, to include sinusitis and allergies.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

When the case was before the Board in September 2010, the Veteran had perfected an appeal for entitlement to service connection for residuals of a right arm injury, which claim was also remanded.  In an April 2012 rating decision, the RO granted service connection for limitation of flexion of the right elbow and impairment of supination of the right elbow.  See rating decision.  This means that this issue is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is necessary before the Board can decide the issue on appeal.  In the April 2010 remand, the Board had requested that the Veteran be provided with an examination and that the examiner provide a medical opinion as to the etiology of the respiratory disorder.  In an October 2010 VA examination report, the examiner diagnosed chronic sinusitis and attributed it to the Veteran's period of service in Germany.  The AMC sought an addended opinion, which was provided by a different examiner, who did not physically examine the Veteran.  In the January 2012 addendum, the VA examiner determined that the Veteran did not have sinusitis, but had "nasal allergies," which the examiner stated was not an acquired disorder but "a factor of genetic makeup and is not due to any military service time."  The Board finds that both medical opinions need to be clarified.

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  Upon entrance examination in February 1968, the Veteran's sinuses were found to be normal.  No defects other than myopia were found, accordingly, the Veteran is entitled to the presumption of soundness.  

Additionally, the record shows that the Veteran performed one year in the Mississippi National Guard.  See NGB Form 22, Report of Separation and Record of Service.  It is possible that there are outstanding treatment records from that period of service, which may be relevant to the issue on appeal.  

The most recent treatment records in the claims file are from 2005.  If the Veteran is receiving treatment for respiratory symptoms or a respiratory disability, whether VA or private, he should provide VA with the information so that it may obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or identify any medical records pertaining to treatment for a respiratory disorder, to include sinusitis and allergies that are not already associated with the claims folder, including any relevant records dating from March 2005.  

Attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  VA should then attempt to obtain any outstanding service treatment records from the one-year period in the Mississippi Army National Guard.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a respiratory examination with an appropriate professional.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner is informed of the following facts: 

* The Veteran served on active duty from April 1968 to March 1971.

* The Veteran served in the National Guard from January 1983 to January 1984.  The Board is in the process of attempting to obtain any additional medical records from this period of service.

* The service treatment records are in a white envelope near the top of the claims file.  They have been placed in chronological order.

* A February 1968 Report of Medical Examination shows that clinical evaluations of the nose and sinuses were normal.  See item #s 19 & 20.

* In a February 1968 Report of Medical History completed by the Veteran at that time, he denied ever having or having then "ear, nose or throat trouble," "sinusitis" and "hay fever."  See item # 20.  The Veteran reported a history of "frequent or severe headache."  See item # 20.  The examiner clarified this and noted that the headaches were in the frontal region for the past two years.  See item # 39.  

* A July 1968 treatment record shows an entry of "Sinusitis" without any clinical findings. 

* An August 1969 treatment record shows the Veteran complained of nasal congestion and mild sore throat.  Physical examination was negative.  

* A December 1970 Report of Medical Examination shows that clinical evaluations of the nose and sinuses were normal.  See item #s 19 & 20.

* In a March 1971 Statement of Medical Condition, the Veteran checked that there had been no change in his medical condition since he underwent the separation medical examination.  

* The following records are in the claims file.

* A January 1980 skull x-ray was negative.  This document is tabbed on the left in green with the applicable month and year.  

* A February 1980 private medical record shows that the Veteran was admitted to the hospital for continuous headaches.  He reported the headaches were getting progressively worse.  Examination of head, neck, and throat was reported as "not remarkable."  The impression was headaches.  This document is tabbed on the left in green with the applicable month and year.  

* In a January 1983 Report of Medical History completed by the Veteran at that time, he denied ever having or having then "frequent or severe headache," "sinusitis" and "hay fever."  See item # 11.  This document is tabbed on the left in white with the applicable month and year.  

* A January 1983 Report of Medical Examination shows that clinical evaluations of the nose and sinuses were normal.  See item # 19 & 20.  This document is tabbed on the left in white with the applicable month and year.  

* A March 1999 private medical record shows the Veteran was seen with a sore throat and nasal allergy.  The examiner wrote that the throat was inflamed with nasal mucosa swollen.  The diagnoses were pharyngitis and nasal allergy.  This document is tabbed on the left in green with the applicable month and year.  

* A May 1, 2000 private CT of the paranasal sinuses shows inflammatory change bilaterally in the frontal, ethmoid, and maxillary sinuses having the appearance of chronic sinusitis.  There was also approximately 4 millimeters of leftward deviation of the nasal septum with moderate edema of the left nasal mucosa.  Lastly, there was a probable small concha bullosa deformity of the right middle nasal turbinate.  This document is tabbed on the left in green with the applicable month and year.  

* A May 4, 2000, private medical record shows that the Veteran complained of sinus problems, which had been "recurrent all of life."  The examiner noted the Veteran reported three infections in two years.  This document is tabbed on the left in green with the applicable month and year.  

* A May 18, 2000, private medical record shows the Veteran was seen for follow-up with sinuses, and was still congested.  The examiner diagnosed chronic sinusitis.  

* In June 2000, the Veteran underwent a nasal sinus endoscopy with bilateral anterior ethmoids and antrostomies.  This document is tabbed on the left in green with the applicable month and year.  

* A March 1, 2005, private medical record shows the Veteran was seen with complaints of coughing, sinus drainage, sore throat, headaches, and other symptoms.  The examiner noted the Veteran's past history of "Sinus 'windows'" and reported clinical findings of the ears, nose and throat.  The examiner did not enter a diagnosis of sinusitis or allergies.  This document is tabbed on the left in green with the applicable month and year.  

* A March 15, 2005, private medical record shows the Veteran reported frequent headache and sinus drainage.  Examination of the ears, nose and throat was "normal, no lesions or deformities."  The examiner did not enter a diagnosis of sinusitis or allergies.  This document is tabbed on the left in green with the applicable month and year.  

* In a January 2006 letter, Dr. Koehler wrote that the Veteran's recurrent sinusitis had a casual relationship with the sinus complaints in service.  This document is tabbed on the left in green with the applicable month and year.  

* In a March 2006 letter, Dr. Kevin Koehler wrote that the Veteran had problems related to sinuses at that time.  He opined there was a casual relationship between the current sinus problems and the sinus problems that existed during service.  This document is tabbed on the left in green with the applicable month and year.  

* An October 2010 VA examination report shows the examiner found that examination of the nasal cavity revealed bilateral anterior nares that were clear with no drainage, with septum in the midline.  Mucosa was pale and edematous suspicious of allergies.  Bilateral middle turbinates were polypoidal and possibly some polyps in the middle meatus.  Inferior turbinates were appropriately sized.  There was no postnasal drainage or tonsillar hypertrophy.  The examiner entered an impression of chronic sinusitis and evidence of allergies.  The examiner wrote the Veteran had allergy symptoms and sinusitis in service after he went to Germany.  She concluded the Veteran had severe sinus trouble caused by the weather in Germany.  This document is tabbed on the left in yellow with the applicable month and year.  

* A January 2012 addendum to the October 2010 VA examination report (which was completed by a different physician than who performed the October 2010 examination), wrote that the Veteran did not have any episodes of sinusitis from April 2009 to January 2012.  He concluded that the July 1968 findings were consistent with nasal allergies, which was "a condition which is not acquired but is a factor of genetic makeup and is not due to ay military service time."  The examiner added that the nasal condition was the result of nasal allergies and not an acquired problem because of military service.  This document is tabbed on the left in yellow with the applicable month and year.  

* The Board is in the process of obtaining additional records.  Thus, there may be additional relevant records at the top of the claims file.

Following review of the claims file, the above facts, and examination of the Veteran, the examiner is asked to express an opinion on the following questions:

(i) Please state whether the Veteran has a current respiratory disability (since February 2005), such as sinusitis or allergic rhinitis or some other respiratory disability.  

(ii) For each respiratory disability, is there clear and unmistakable (i.e., undebatable) evidence that the disability existed prior to the Veteran's entrance into service in 1968?  Please support your answer with medical principles and evidence in the claims file.

(iii) If any respiratory disability existed prior to service is it clear and unmistakable (i.e., undebatable) that it WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.  Please support your answer with medical principles and evidence in the claims file.

(iv) If you find that the Veteran has a respiratory disability that did not pre-exist service (if the answer to "(ii)" is no), is it at least as likely as not (50 percent probability or higher) that a current respiratory disability began in or is related to service, including the in-service sinusitis diagnosis and/or nasal congestion?  Please support your answer with medical principles and evidence in the claims file.

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection for a respiratory disability, to include sinusitis and allergic rhinitis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

